IN THE
TENTH COURT OF
APPEALS










 

No. 10-02-00269-CR
 
Rodrick Lanier Tillman,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the Criminal District Court
Jefferson County, Texas
Trial Court # 84152
 

MEMORANDUM 
Opinion





 
       Roderick Lanier Tillman
was convicted of aggravated robbery.  He
pled guilty under a plea agreement and was placed on deferred adjudication
community supervision.  Shortly
thereafter, he pled true to alleged violations of the conditions of supervision
and the court revoked supervision and assessed twenty years in prison.
                                                  Anders Brief




      Tillman=s counsel on appeal filed an Anders brief.  See Anders v. California, 386 U.S. 738, 744,
87 S. Ct. 1396, 1400, 18 L. Ed. 2d 493 (1967). 
We now decide Awhether the case is . .
. frivolous@ as claimed by counsel.  See
Taulung v. State, 979 S.W.2d 854, 855 (Tex. App.CWaco 1998, no pet.).  In the
brief, counsel considers issues relevant to an appeal of a proceeding where the
defendant pled guilty, was placed on community supervision, pled true on a
motion to revoke, and was sentenced accordingly.  Counsel's brief also contains references to
the record, applicable statutes, rules, and cases, and discusses why counsel
concludes that the appeal is frivolous.  See
Sowels v. State, 45 S.W.3d 690, 691 (Tex. App.—Waco 2001, no
pet.).  Counsel provided Tillman a copy
of the brief and advised him of his right to file a pro se brief or other
response.  See id.  Tillman has not
filed a response.
We have independently reviewed the record and agree that there are no
issues Awhich might arguably support an appeal.@  Id. at 692.  Because we are affirming
the judgment and sentence, counsel must advise Tillman of the result of this
appeal and of his right to file a petition for discretionary review.  Id. at 694; see also Ex parte Wilson, 956 S.W.2d 25, 27
(Tex. Crim. App. 1997).




                                                   Conclusion
We affirm the judgment of the trial court.
 
 
BILL VANCE
Justice
 
Before Chief Justice Gray,
Justice Vance, and
Justice Reyna
Judgment affirmed
Opinion delivered and filed August 4, 2004
Do not publish
[CR25]